Citation Nr: 1416138	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  10-00 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to an increased initial staged rating for hearing loss disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970, including service in Vietnam.  His awards and decorations included an Air Medal, Distinguished Flying Cross, and a Combat Infantryman Badge (CIB).  This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned at a Travel Board hearing conducted in July 2013.  The transcript of that hearing is associated with the Veteran's electronic (Virtual VA) records. 

The issues of entitlement to service connection for cervical spine and lumbar spine disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In May 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for an increased initial evaluation for hearing loss disability.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for an increased initial evaluation for hearing loss disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In this case, prior to his July 2013 Travel Board hearing, the Veteran withdrew from consideration the issue of entitlement to increased initial ratings for hearing loss disability.  The transcript of that hearing has been reduced to writing and the transcript is associated with the Veteran's electronic (Virtual VA) file.  

As the Veteran has withdrawn his appeal for increased initial staged ratings for hearing loss disability, there remains no allegation of errors of fact or law for consideration.  Accordingly, the Board does not have jurisdiction to review an appeal on the issue of the initial ratings assigned for hearing loss disability, and that claim is dismissed without prejudice.


ORDER

The appeal for increases in the staged initial ratings assigned for service-connected hearing loss disability is dismissed.  


REMAND

The Veteran earned several awards and decorations, including an Air Medal, Distinguished Flying Cross, and a CIB.  He testified that, during combat and in flight missions, he incurred injuries to the neck and spine.  In addition to his testimony, the Veteran has provided the report of a 2005 MRI (magnetic resonance imaging) examination which discloses an "old" T9 fracture.  As the Veteran served in combat, his account of the injuries incurred in service is presumed credible.  The Veteran's accounts of the incidents of his combat service are presumed credible.  The Veteran has provided post-service medical evidence that he requires treatment for back and neck pain.  The Veteran is entitled to VA examination and medical opinion as to the likelihood that claimed cervical spine and thoracolumbar spine disorders are linked to his service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify when he began seeking VA treatment and ask him to identify where he received VA treatment for back or neck pain proximate to his service.  Then, obtain VA clinical records, including all records proximate to his 1970 discharge, and VA records related to treatment of a cervical or thoracolumbar spine disorder.  

2.  Afford the Veteran an opportunity to identify non-VA clinical records of treatment of back or neck pain proximate to service, to include reports of radiologic examinations prior to 2005, or non-clinical records such as employment records reflecting complaints of back or neck pain proximate to service or time missed from work due to neck or back pain, and any other clinical or non-clinical records relevant to assist in establishing that he incurred neck or back pain or injury in service, manifested a neck or back disorder proximate to service or within one year following service.  

3.  The Veteran should be afforded VA examination as necessary to assess the nature and etiology of the Veteran's claimed cervical spine and thoracolumbar disorders.  The claims folder must be made available and reviewed by the examiner.  All indicated studies should be performed.  The examiner should review all records obtained during the course of this remand, to include VA or non-VA records, including any available records proximate to the Veteran's service discharge in 1970.  The examiner should be advised that the Veteran's account of occurrences during combat is presumed credible where consistent with the circumstances of his service.  

      The examiner should identify each current cervical spine and thoracolumbar spine disorder.  
      Then, the examiner should provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed cervical or thoracolumbar spine disorder had an onset during service, or within one year of service discharge, or is otherwise shown to have been incurred in, aggravated in, or due to an event of service. 

In offering these assessments, the examiner must discuss the Veteran's statements regarding the onset and/or chronicity of the pertinent symptoms. 

Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or is a result of the limits of current medical knowledge.  

4.  Review the Remand to ensure that requested development has been completed.  Then, the claims on appeal should be readjudicated and the Veteran should be notified of that adjudication.  If any benefit requested on appeal is not granted to the claimant's satisfaction, the claimant and his representative should be furnished a supplemental statement of the case which addresses all of the evidence obtained.  The claimant should be afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


